FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                November 12, 2008
                            FOR THE TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                    Clerk of Court



    MARIO WILLIAMS,

                Plaintiff-Appellant,

    v.                                                  No. 08-7027
                                            (D.C. No. 6:06-CV-00201-FHS-SPS)
    MARTY SIRMONS; LAYNE                                (E.D. Okla.)
    DAVISON; RON WARD; ERIC
    FRANKLIN; TRACY MCCOLLUM,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before HOLMES, ANDERSON, and BALDOCK, Circuit Judges.



         Mario Williams, an Oklahoma state prisoner proceeding pro se, appeals

from two district court orders: one dismissing in part his civil rights action under

42 U.S.C. § 1983 for failure to exhaust administrative remedies, and another




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
granting summary judgment in favor of defendants on the exhausted claims.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

      In his complaint, Mr. Williams asserted several claims concerning his

confinement in segregation. Specifically, he alleged that his conditions of

confinement were unconstitutional; his confinement violated his liberty and due

process interests; his confinement was a result of retaliation for his filing of

administrative grievances; he was improperly placed in the same unit with prison

staff he had filed a complaint against; he was classified as maximum security; he

falsely received a misconduct; he did not receive answers to his requests to staff;

and he was denied his legal work, access to the courts, property, and privileges.

Defendants moved to dismiss this lawsuit pursuant to 42 U.S.C. § 1997e for

failure to exhaust administrative remedies. The district court granted the motion

in part, finding that Mr. Williams had administratively exhausted only his claims

regarding his October 2005 and February 2006 placements in segregated

confinement at the Oklahoma State Reformatory. Thereafter, defendants moved

for summary judgment on the two exhausted claims. The district court granted

the motion, deciding that Mr. Williams could not establish an Eighth Amendment

violation, a due process violation, or retaliation.

      Like the district court, we liberally construe Mr. Williams’s pro se filings.

See Hall v. Bellmon, 935 F.2d 1106, 1110 & n.3 (10th Cir. 1991). We review de

novo the district court’s dismissal of Mr. Williams’s unexhausted claims. See

                                          -2-
Patel v. Fleming, 415 F.3d 1105, 1108 (10th Cir. 2005). After examining the

record on appeal, we affirm the dismissal for substantially the same reasons set

forth by the district court in its September 17, 2007 order.

      We also review de novo the district court’s order granting summary

judgment on the two exhausted claims. See Howard v. Waide, 534 F.3d 1227,

1235 (10th Cir. 2008). Summary judgment is appropriate when “there is no

genuine issue as to any material fact and . . . the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(c). Applying this standard and after

examining the record on appeal and relevant case law, we affirm the grant of

summary judgment for substantially the same reasons set forth by the district

court in its February 26, 2008 order.

      Mr. Williams contends that the district court’s factual recitation in the

summary-judgment order was copied nearly word for word from the defendants’

motion for summary judgment. In addition, he contends that the district court’s

order echos the defendants’ arguments, instead of addressing his arguments and

considering whether he presented a genuine issue of material fact.

      The district court’s factual recitation in both orders adopts verbatim the

factual statements in defendants’ motions to dismiss and for summary judgment.

Likewise, the court’s analysis and conclusions of law with respect to the Eighth

Amendment claim adopts verbatim defendants’ summary-judgment argument.




                                          -3-
With minor changes, the court also adopted nearly verbatim the defendants’

analysis of the due process and retaliation claims.

      The district court’s adoption of the defendants’ factual recitations and

arguments does not warrant reversal in this case, however. “We [have]

recognize[d] that findings of fact and conclusions of law supplied by a party and

adopted verbatim by a district court will not automatically render a decision

reversible and are held to the normal appellate standards.” New Eng. Health Care

Employees Pension Fund v. Woodruff, 512 F.3d 1283, 1290 (10th Cir. 2008). As

indicated above, we are able to apply the normal appellate standards and therefore

have engaged in meaningful review of the issues presented on appeal.

      Accordingly, we AFFIRM the district court’s judgment. Mr. Williams’s

request for appointment of counsel is DENIED.


                                                      Entered for the Court



                                                      Jerome A. Holmes
                                                      Circuit Judge




                                         -4-